In an action by the plaintiff village to recover for damage to property alleged to have been caused by the negligence of Sette Engineering Company and Storch Trucking Company, Inc., and Philip Kenrow, the latter two defendants appeal from so much of an amended judgment which is in favor of the plaintiff against them and which dismisses their cross complaint against defendant Sette Engineering Company. Judgment insofar as appealed from unanimously affirmed, with one bill of costs to respondents. No opinion. Present — Nolan, P. J., Wenzel, MacCrate, Schmidt and Murphy, JJ.